DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or render obvious a method for generating a nano-protective coating including the steps of introducing a first monomer into the reaction chamber to achieve a vacuum degree of 30-300 mTorr, and introducing a second monomer into the reaction chamber, wherein the first monomer includes a mixture of at least one monofuctional unsaturated fluorocarbon resin and at least one first polyfunctional unsaturated hydrocarbon, and wherein the second monomer includes a mixture of at least one organosilicon monomer containing a double bond, Si-Cl, Si-O-C, Si-N-Si, Si-O-Si structure or an annular structure and at least one second polyfunctional unsaturated hydrocarbon as to the context of claim 1.
The prior art fails to teach or render obvious a method for generating a nano-protective coating including the steps of introducing a first monomer into the reaction chamber to achieve a vacuum degree of 30-300 mTorr, and introducing a second monomer into the reaction chamber, wherein the second monomer includes a mixture of at least one monofuctional unsaturated fluorocarbon resin and at least one first 
The prior art fails to teach or render obvious a method for generating a nano-protective coating including the steps of introducing a first monomer into the reaction chamber to achieve a vacuum degree of 30-300 mTorr, and introducing a second monomer into the reaction chamber, wherein the first monomer includes at least one dipole moment organic monomer and at least one first polyfunctional unsaturated hydrocarbon as to the context of claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713